UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 For the quarterly period ended June 30, 2011. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 South 16th Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip code) 215-735-4422 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-Accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES[]NO[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 per share Title of Class Number of Shares Outstanding as of August 8, 2011 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I:Financial Information Page Item 1. Financial Statements Consolidated balance sheets as of June 30, 2011 (unaudited) and December 31, 2010 1 Consolidated statements of operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 2 Consolidated statements of cash flows for the six months ended June 30, 2011 and 2010 (unaudited) 3 Consolidated statements of changes in shareholders’ equity for the six months ended June 30, 2011 and 2010 (unaudited) 4 Notes to consolidated financial statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 48 Part II:Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. (Removed and Reserved) 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 Republic First Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets June 30, 2011 and December 31, 2010 (Dollars in thousands, except share data) (unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold 99 Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (fair value of $146 and $157, respectively) Restricted stock, at cost Loans held for sale — Loans receivable (net of allowance for loan losses of $15,108 and $11,444, respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits: Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time Deposits Total Deposits Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued as of June 30, 2011 and December 31, 2010 — — Common stock, par value $0.01 per share: 50,000,000 shares authorized; shares issued 26,501,742 as of June 30, 2011 and December 31, 2010 Additional paid in capital Accumulated deficit ) ) Treasury stock at cost (416,303 shares) ) ) Stock held by deferred compensation plan ) ) Accumulated other comprehensive income (loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to consolidated financial statements) 1 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2011 and 2010 (Dollars in thousands, except per share data) (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Interest income: Interest and fees on taxable loans $ Interest and fees on tax-exempt loans 81 - - Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities Interest on federal funds sold and other interest-earning assets 34 16 48 36 Total interest income Interest expense: Demand- interest bearing Money market and savings Time deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Non-interest income: Loan advisory and servicing fees 96 Gain on sales of SBA loans - - Service fees on deposit accounts Other-than-temporary impairment losses (4 ) (4 ) ) Portion recognized in other comprehensive income (before taxes) 2 ) 2 Net impairment loss on investment securities (2 ) ) (2 ) ) Gain on sale of other real estate owned - 46 - Bank owned life insurance income 36 51 66 Other non-interest income 65 33 67 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy Depreciation and amortization Legal Other real estate owned 65 Advertising 85 30 95 Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Loss before benefit for income taxes ) Benefit for income taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) (See notes to consolidated financial statements) 2 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 (Dollars in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Provision for loan losses Writedown of other real estate owned Gain on sale of other real estate owned - ) Depreciation and amortization Share based compensation Impairment charges on investment securities 2 Amortization of premiums/(discounts) on investment securities 45 27 Proceeds from sales of SBA loans - SBA loans originated for sale ) - Gains on sales of SBA loans originated for sale ) - Increase in value of bank owned life insurance ) ) Increase in accrued interest receivable and other assets ) ) Increase in accrued interest payable and other liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of investment securities available for sale ) - Proceeds from the maturity or call of securities available for sale Proceeds from the maturity or call of securities held to maturity 8 9 Proceeds from redemption of FHLB stock - Net (increase) decrease in loans ) Net proceeds from sale of other real estate owned Premises and equipment expenditures ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net proceeds from stock offering - Net stock purchases for deferred compensation plans - ) Net increase (decrease) in demand, money market and savings deposits ) Net increase (decrease) in time deposits ) Net decrease in other borrowings - ) Net increase in short term borrowings - Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosures: Interest paid $ $ Non-cash transfers from loans to other real estate owned - (See notes to consolidated financial statements) 3 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Six Months Ended June 30, 2011 and 2010 (Dollars in thousands, except per share data) (unaudited) Common Stock Additional Paid in Capital Accumulated Deficit Treasury Stock Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity BALANCE, JANUARY 1, 2011 $ $ $ ) $ ) $ ) $ ) $ Net loss ) ) Other comprehensive gain, net of tax: Unrealized gain on securities(pre-tax $2,868) Reclassification adjustment for impairment charge(pre-tax $2) 1 1 Total comprehensive loss ) Stock based compensation $ BALANCE,JUNE 30, 2011 $ $ $ ) $ ) $ ) $ $ Common Stock Additional Paid in Capital Accumulated Deficit Treasury Stock Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity BALANCE, JANUARY 1, 2010 $ $ $ ) $ ) $ ) $ ) $ Net loss ) ) Other comprehensive gain, net of tax: Unrealized gain on securities(pre-tax $1,648) Reclassification adjustment for impairment charge(pre-tax $372) Total comprehensive loss ) Shares issued under common stock offering (15,000,000 shares) Stock based compensation - Stock purchases for deferred compensation plan (24,489 shares) ) ) BALANCE,JUNE 30, 2010 $ $ $ ) $ ) $ ) $ $ (See notes to consolidated financial statements) 4 Republic First Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) Note 1:Basis of Presentation Republic First Bancorp, Inc. (the “Company”) is a corporation incorporated under the laws of the Commonwealth of Pennsylvania and a registered bank holding company.The Company offers a variety of retail and commercial banking services to individuals and businesses throughout the Greater Philadelphia and Southern New Jersey area through its wholly-owned subsidiary, Republic First Bank (“Republic” or “the Bank”) which does business under the name Republic Bank.The Company also has three unconsolidated subsidiaries, which are statutory trusts established by the Company in connection with its sponsorship of three separate issuances of trust preferred securities. The Company and Republic encounter vigorous competition for market share in the geographic areas they serve from bank holding companies, national, regional and other community banks, thrift institutions, credit unions and other non-bank financial organizations, such as mutual fund companies, insurance companies and brokerage companies. The Company and Republic are subject to regulations of certain state and federal agencies. These regulatory agencies periodically examine the Company and Republic for adherence to laws and regulations. As a consequence, the cost of doing business may be affected. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Republic. The Company follows accounting standards set by the Financial Accounting Standards Board (“FASB”).The FASB sets accounting principles generally accepted in the United States of America (“U.S. GAAP”) that are followed to ensure consistent reporting of financial condition, results of operations, and cash flows. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and with the instructions to United States Securities and Exchange Commission (“SEC”) Form 10-Q and Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for financial statements for a complete fiscal year.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The Company has evaluated subsequent events through the date of issuance of the financial data included herein. Note 2:Summary of Significant Accounting Policies Risks and Uncertainties The earnings of the Company depend primarily on the earnings of Republic.The earnings of Republic are dependent primarily upon the level of net interest income, which is the difference between interest earned on its interest-earning assets, such as loans and investments, and the interest paid on its interest-bearing liabilities, such as deposits and borrowings. Accordingly, the Company’s results of operations are subject to risks and uncertainties surrounding Republic’s exposure to changes in the interest rate environment. 5 Prepayments on residential real estate mortgage and other fixed rateloans and mortgage-backed securities vary significantly, and may cause significant fluctuations in interest margins. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates are made by management in determining the allowance for loan losses, carrying values of other real estate owned, assessment of other than temporary impairment (“OTTI”) of investment securities, impairment of restricted stock and the realization of deferred income tax assets. Consideration is given to a variety of factors in establishing these estimates. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, borrowers’ perceived financial and managerial strengths, the adequacy of underlying collateral, if collateral dependent, or present value of future cash flows, and other relevant factors.Because the allowance for loan losses and carrying value of other real estate owned are dependent, to a great extent, on the general economy and other conditions that may be beyond the Company’s and Republic’s control, the estimates of the allowance for loan losses and the carrying values of other real estate owned could differ materially in the near term. In estimating OTTI of investment securities, securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other than temporary.To determine whether a loss in value is other than temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline, the intent to hold the security and the likelihood of the Company not being required to sell the security prior to an anticipated recovery in the fair value.The term “other than temporary” is not intended to indicate that the decline is permanent, but indicates that the prospect for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of investment.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. In estimating impairment of restricted stock, management’s determination of whether these investments are impaired is based on the assessment of the ultimate recoverability of the cost rather than by recognizing temporary declines in value.The determination of whether a decline affects the ultimate recoverability of the cost is influenced by criteria such as (1) the significance of the decline in net assets of the Federal Home Loan Bank of Pittsburgh (“FHLB”) and the length of time this situation has persisted, (2) commitments by the FHLB to make payments required by law or regulation and the level of such payments in relation to the operating performance of the FHLB, and (3) the impact of legislative and regulatory changes on institutions and accordingly, on the customer base of the FHLB. 6 In evaluating the Company’s ability to recover deferred tax assets, management considers all available positive and negative evidence, including the Company’s past operating results and the Company’s forecast of future taxable income.In determining future taxable income, management makes assumptions for the amount of taxable income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies.These assumptions require management to make judgments about the Company’s future taxable income and are consistent with the plans and estimates management uses to manage the Company’s business.Any reduction in estimated future taxable income may require the Company to record a valuation allowance against its deferred tax assets.An increase in the valuation allowance would result in additional income tax expense in the period and could have a significant impact on the Company’s future earnings. Stock-Based Compensation The Company maintains the Amendment and Restatement No. 3 of the Stock Option Plan and Restricted Stock Plan of Republic First Bancorp, Inc. (“Plan”), under which the Company may grant options, restricted stock or stock appreciation rights to the Company’s employees, directors, and certain consultants.Under the terms of the Plan, 1.5 million shares of common stock, plus an annual increase equal to the number of shares needed to restore the maximum number of shares that may be available for grant under the Plan to 1.5 million shares, are available for such grants.As of June 30, 2011, the only grants under the Plan have been option grants.The Plan provides that the exercise price of each option granted equals the market price of the Company’s stock on the date of the grant.Any option granted vests within one to five years and has a maximum term of ten years. The Company utilizes a Black-Scholes option pricing model to determine the fair market value of stock options.In 2011, the following assumptions were utilized:a dividend yield of 0%; expected volatility of 49.11%; a risk-free interest rate of 2.84%; and an expected life of 7.0 years. In 2010, the following assumptions were utilized: a dividend yield of 0%; expected volatility of 33.67% to 37.37%; a risk-free interest rate of 2.06% to 3.46%; and an expected life of 7.0 years.A dividend yield of 0% is utilized, because cash dividends have never been paid.The expected life reflects a combination of a 3 to 4 year “all or nothing” vesting period, the maximum ten-year term and review of historical behavior.The volatility was based on Bloomberg’s seven-year volatility calculation for “FRBK” stock.The risk-free interest rate is based on the seven year Treasury bond.During the six months ended June 30, 2011, 53,500 options vested.No options vested during the six months ended June 30, 2010.Expense is recognized ratably over the period required to vest.There were 445,350 unvested options at January 1, 2011 with a fair value of $1,158,861 with $531,757 of that amount remaining to be recognized as expense.At June 30, 2011, there were 562,700 unvested options with a fair value of $1,235,096 with $640,857 of that amount remaining to be recognized as expense. At that date, the intrinsic value of the 823,354 options outstanding was $2,490, while the intrinsic value of the 260,654 exercisable (vested) options was $0. Compensation expense of $83,000 and $168,000 was recognized during the three and six months ended June 30, 2011, respectively. Compensation expense of $78,000 and $120,000 was recognized during the three and six months ended June 30, 2010, respectively.For each of these periods, a 35% assumed tax benefit for the Plan was utilized in making the calculations. 7 Earnings per Share Earnings per share (“EPS”) consists of two separate components: basic EPS and diluted EPS. Basic EPS is computed by dividing net income (loss) by the weighted average number of common shares outstanding for each period presented. Diluted EPS is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus dilutive common stock equivalents (“CSEs”). CSEs consist of dilutive stock options granted through the Company’s Plan and convertible securities related trust preferred securities issued in 2008.In the diluted EPS computation, the after tax interest expense on the trust preferred securities issuance is added back to the net income.For the three and six months ended June 30, 2011 and 2010, the effect of CSEs and the related add back of after tax interest expense was considered anti-dilutive and therefore was not included in the EPS calculation.For the three and six months ended June 30, 2011 and 2010, the Company did not include stock options in calculating diluted EPS due to a net loss from operations. The calculation of EPS for the three and six months ended June 30, 2011 and 2010 is as follows (in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June 30, Basic and dilutedearnings per share: Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Recent Accounting Pronouncements ASU 2011-05 In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income, which amends FASB ASC Topic 220, Comprehensive Income.The FASB has issued this ASU to facilitate the continued alignment of U.S. GAAP with International Accounting Standards. The Update prohibits the presentation of the components of comprehensive income in the statement of stockholders' equity.Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate statements of net income and other comprehensive income.Under previous GAAP, all three presentations were acceptable.Regardless of the presentation selected, the Company is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements. The effective date of ASU 2011-05 differs for public and nonpublic companies.For public companies, the Update is effective for fiscal years and interim periods beginning after December 31, 2011.For nonpublic entities, the provisions are effective for fiscal years ending after December 31, 2012, and for interim and annual periods thereafter.Early adoption is permitted.The Company does not expect the adoption of this guidance to have a material effect on its consolidated financial statements. 8 ASU 2011-04 In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.The FASB has issued this ASU to amend ASC Topic 820, Fair Value Measurements, in order to bring U.S. GAAP for fair value measurements in line with International Accounting Standards. The Update clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity’s stockholders' equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets. The Update also creates an exception to Topic 820 for entities, which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair valuation upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction.The Update also allows for the application of premiums and discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy. Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as:disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes. The effective date of ASU 2011-04 differs for public and nonpublic companies.For public companies, the Update is effective for interim and annual periods beginning after December 15, 2011.For nonpublic entities, the Update is effective for annual periods beginning after December 15, 2011.Early adoption is not permitted.The Company does not expect the adoption of this guidance to have a material effect on its consolidated financial statements. ASU 2011-02 In April 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The FASB has issued this ASU to clarify the accounting principles applied to loan modifications, as defined by FASB ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors. The ASU clarifies guidance on a creditor’s evaluation of whether or not a concession has been granted, with an emphasis on evaluating all aspects of the modification rather than focus on specific criteria, such as the effective interest rate test, to determine a concession.The ASU goes on to provide guidance on specific types of modifications such as changes in the interest rate of the borrowing, and insignificant delays in payments, as well as guidance on the creditor’s evaluation of whether or not a debtor is experiencing financial difficulties. The effective date of ASU 2011-02 differs for public and nonpublic companies.For public companies, the amendments in the ASU are effective for the first interim or annual periods beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. 9 The entity should also disclose information required by ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which had previously been deferred by ASU 2011-01, Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20, for interim and annual periods beginning on or after June 15, 2011.The Company does not expect the adoption of this guidance to have a material effect on its consolidated financial statements. ASU 2010-20 In July 2010, the FASB issued ASU 2010-20, Receivables (Topic 310): Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.The FASB believes that this guidance will help investors assess the credit risk of a company’s receivables portfolio and the adequacy of its allowance for credit losses held against the portfolios by expanding credit risk disclosures. This ASU requires more information about the credit quality of financing receivables in the disclosures to financial statements, such as aging information and credit quality indicators.Both new and existing disclosures must be disaggregated by portfolio segment or class. This disaggregation of information is based on how a company develops its allowance for credit losses and how it manages its credit exposure. The amendments in this ASU apply to all public and nonpublic entities with financing receivables.Financing receivables include loans and trade accounts receivable.However, short-term trade accounts receivable, receivables measured at fair value or lower of cost or fair value, and debt securities are exempt from these disclosure amendments. The effective date of ASU 2010-20 differs for public and nonpublic companies. For public companies, the amendments that require disclosures as of the end of a reporting period are effective for periods ending on or after December 15, 2010.The amendments that require disclosures about activity that occurs during a reporting period are effective for periods beginning on or after December 15, 2010.The adoption of this guidance did not have a material effect on the Company’s consolidated financial statements. Note 3:Legal Proceedings The Company and Republic are from time to time parties (plaintiff or defendant) to lawsuits in the normal course of business.While any litigation involves an element of uncertainty, management, after reviewing pending actions with its legal counsel, is of the opinion that the liability of the Company and Republic, if any, resulting from such actions will not have a material effect on the financial condition or results of operations of the Company and Republic. Note 4:Segment Reporting The Company has one reportable segment: community banking. The community bank segment primarily encompasses the commercial loan and deposit activities of Republic, as well as consumer loan products in the area surrounding its branches. 10 Note 5:Comprehensive Income / (Loss) Total comprehensive income (loss), which for the Company included net income (loss) and changes in unrealized gains and losses on the Company’s available for sale securities, was $669,000 income and a $4.5 million loss for the three months ended June 30, 2011 and 2010, respectively.For the six months ended June 30, 2011 and 2010, total comprehensive loss was $1.1 million and $9.6 million, respectively. Note 6:Investment Securities A summary of the amortized cost and market value of securities available for sale and securities held to maturity at June 30, 2011 and December 31, 2010 is as follows: June 30, 2011 Investment Securities Available for Sale (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Mortgage-backed securities/CMOs $ $ $
